COOPER, Justice,
dissenting.
Like the majority, I do not interpret SCR 2.042 as authorizing the Character and Fitness Committee, the Kentucky Bar Association, or this Court to assume, sua sponte, the role of collection agency for student loan creditors. What’s next? Home mortgages? Car loans? Credit card balances? The creditor in this case, the William D. Ford Consolidation Program, is apparently less concerned about the status of this debt than is the majority of this Court; in fact, the Ford Program has agreed to a series of forbearances and in-school deferments that have temporarily relieved Respondent of any payment obligation. If the creditor is not demanding payment, why should we? Implicit in this agreement is an assumption that any attorney with substantial unpaid debts is prima facie unfit to practice law. I find that assumption untenable. One can only wonder how a young law graduate with poor parents and a substantial student loan debt is expected to earn the money to pay that debt if denied the opportunity to practice the profession which was the rai-son d’etre for the incurrence of the debt.
Nevertheless, Respondent did enter into an agreement, albeit one of adhesion, and has not sought relief from the obligations recited therein. At worst, we should enforce the agreement as written, viz:
During the period of conditional admission, I shall:
(a) Submit proof of payment or, during periods of non-payment submit certification of compliance, on a monthly basis on the William D. Ford consolidation loan. [Emphasis added.]
(b) Provide proof of payment on my William D. Ford Consolidation loan for not less than 12 payments in amounts acceptable to the William D. Ford Loan program.
Paragraph (a) requires Respondent to submit either proof of payment or proof of compliance on a monthly basis. During the period in question, Respondent made no payments but submitted proof of compliance, i.e., that payments were not required because the creditor had classified his loan status as either “forbearance” or “in-school deferment.” Paragraph (b) requires Respondent to make not less than twelve payments in amounts “acceptable to the William D. Ford Loan program.” The paragraph does not require the payments to be made within any specified period of time or during consecutive months. Nor does the agreement state an amount to be paid, but only that payments be “in amounts acceptable to the William D. Ford Loan program.” To date, payments “acceptable to the William D. Ford Loan program” have been zero. Obvious*34ly, Respondent is in compliance with the agreement as written.
Yet, for reasons that I find unfathomable, the majority has decided to revoke Respondent’s right to practice law because he has failed to make payments that are required by neither his creditor nor his agreement with the Character and Fitness Committee. Remarkably, the majority even blames Respondent for the fact that the agreement does not require him to make payments that are not required by his creditor: “It is absurd that such a bald-faced attempt to exploit the semantic flaws present in the Conditional Agreement could be construed as anything other than a direct violation of the Agreement.” (Slip op. at 6-8.) (!) This unambiguous agreement was drafted not by Respondent but by the Character and Fitness Committee. Fundamental fairness requires that its terms be enforced as written, not as we might wish they had been written.
Accordingly, I dissent.